DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 9/23/2019.  Claim 3 is canceled.  Accordingly, Claims 1, 2 and 4-14 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/23/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference character 82.  See fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Switching device in at least claims 1, 4 and13;
Temperature setting device in at least claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A switching device appears to be described as a semiconductor or mechanical switch in at least 0121 the specifications;
A temperature setting part appears to be described as a remote controller in at least 0018 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, the recitation of “...switching a connection state of the coils between a first connection state and a second connection state in which a line voltage is lower than a line voltage in the first connection state,” renders the claim indefinite because the claim does not recite the particular structure necessary to perform the function or achieve the result claimed....particularly where Applicant has disclosed that a controller and connection switch as being critical to performing the recited function.  See 0068; 0086.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP2013050239A) and Oikawa et al. (JP2006246674A) in view of Yanagi et al. (JP2012072939A).

Regarding Claims 1 and 14, Seki teaches an air conditioner [fig 1] comprising: a compressor [3] having a compressor motor [0026; where a compressor motor is implicit]; 
an indoor fan [9] having a fan motor [0030; where a fan motor is implicit];
a connection switching device [implicit] to switch between a first connection state and a second connection state in which a line voltage is lower than a line voltage in the first connection state [0052; where the compressor is switched between a first state having a high power output and a second state having a low power output]; 
and a controller [10a, 10b] to control the compressor motor, the fan motor, and the connection switching device [0047], the controller providing wherein the controller provides a stop period during which rotation of the compressor motor stops before the connection switching unit device switches the connection state of coils, and rotates rotating the fan motor for at least a time period within the stop period [0056].  

However, Oikawa teaches an electric motor device of a compressor [0001] having coils [0024] and where a connection switching device [3] switches a connection state of the coils between a first connection state and a second connection state in which a line voltage is lower than a line voltage in the first connection state [0030; 0032; 0018; 0019].  Oikawa teaches that it is known in the field of endeavor of compressor motor control to provide a switching device to switch a connection state of motor coils to advantageously satisfy high speed operation while achieving high efficiency during low speed operation [0032]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to  have where the compressor motor includes coils and wherein, the connection switching device switches a connection state of the coils between a first connection state and a second connection state in which a line voltage is lower than a line voltage in the first connection state in view of the teachings of Oikawa in order to satisfy high speed operation while achieving high efficiency during low speed operation.
Lastly, Yanagi teaches a control device for controlling the speed of a compressor in a refrigeration cycle [0001] having where  when a connection switching device switches the connection state of coils [As modified above] from a first connection state to a second connection state [0037; 0040; 0045; where a switching device is implicit when 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to  have when the connection switching device switches the connection state of the coils from the first connection state to the second connection state, the controller increases a rotation speed of the compressor motor before stopping the rotation of the compressor motor in view of the teachings of Yanagi in order to  reduce the operating rate of the compressor without increasing power consumption of the system.
For Clarity, in regard to Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.

Regarding Claim 2, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches wherein the controller rotates the fan motor before the stop period begins, and the controller causes the fan motor to continue rotation in the stop period [0056].

Regarding Claim 4, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches wherein a rotation speed N1 and a second rotation speed N2 of the fan motor satisfies N1 > N2 [see fig 5 and 0066 and 0079; where fan motor speed operates from a maximum at section a and a minimum value at section D], where the rotation speed N1 is a rotation speed of the fan motor in the stop period in a case where 

Regarding Claim 5, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches a temperature sensor [12] to detect an indoor temperature [0031]; and a temperature setting part [13] to set a set temperature [0006; 0031].

Regarding Claim 6, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches wherein the controller rotates the fan motor in the stop period when the indoor temperature is different from the set temperature [0055; 0056].

Regarding Claim 7, Seki, as modified, teaches the invention of Claim 5 above and Seki teaches where the controller rotates the fan motor in the stop period when an absolute value of a difference between the indoor temperature and the set temperature is larger than a threshold [0076; 0077; figs 5 & 7; where sections A, B, C, D recite inequalities which define thresholds temperature values and where one skilled in the art would recognize that inequalities and absolute values are equivalents and/or derivations.  

Regarding Claim 8, Seki, as modified, teaches the invention of Claim 5 above and Seki teaches where the controller stops rotation of the fan motor in the stop period when an absolute value of a difference between the indoor temperature and the set temperature is equal to or less than a threshold [See 0056 where the fan is stopped when delta T is < 0 and where one skilled in the art would recognize that delta T = Ts - Ta in a heating mode and delta T = Ta-Ts in a cooling mode.....and where this relationship can be expressed as an absolute value between the temperature differences], and wherein the controller rotates the fan motor in the stop period when an absolute value of the difference between the indoor temperature and the set temperature is larger than the threshold [As modified above, see the rejection of Claim 7 above for detailed discussion].

Regarding Claim 10, Seki, as modified, teaches the invention of Claim 5 above and Oikawa taches where the controller switches the connection state of the coils based on the indoor temperature [0002; 0030; where based on a room temperature the coil is switched to a low voltage state].

Regarding Claim 11, Seki, as modified, teaches the invention of Claim 1 above and Oikawa teaches where the coils are three-phase coils [0017], and wherein the first connection state is a state in which the three-phase coils are connected in Y connection, and the second connection state is a state in which the three-phase coils are connected in delta connection [0019; 0030; 0032; fig 2].
Regarding Claim 12, Seki, as modified, teaches the invention of Claim 1 above and Oikawa teaches where the coils are three-phase coils that are connected in Y connection or delta connection [0030], wherein the first connection state is a state in which coil parts of each of the three-phase coils are connected in series [0026], and wherein the second connection state is a state in which coil parts of each of the three- phase coils are connected in parallel [0026; fig 4].

Regarding Claim 13, Seki, as modified, teaches the invention of Claim 1 above and Oikawa teaches where the connection switching device [3] has a mechanical switch or a semiconductor switch [0018; 0019; fig 1; where the switching device has mechanical switches and where the limitation is cited in the alternative].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP2013050239A), Oikawa et al. (JP2006246674A) and Yanagi et al. (JP2012072939A) as applied to claim 5 above, and further in view of Kitauchi (US4467616).

Regarding Claim 9, Seki, as modified, teaches the invention of Claim 5 above but does not teach wherein the controller does not switch the connection of the coils from the first connection state to the second connection state in the stop period when a change rate of an absolute value of a difference between the indoor temperature and the set temperature is smaller than a prescribed value.
However, Kitauchi teaches a temperature control system for an air conditioner [col 1, lines 9-10] where a controller [operating unit 26] does not switch the connection of 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to  have where the controller does not switch the connection of the coils from the first connection state to the second connection state in the stop period when a change rate of an absolute value of a difference between the indoor temperature and the set temperature is smaller than a prescribed value in view of the teachings of Kitauchi in order to  control compressor operation based on the rate change of temperature and thereby increase user comfort.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763